Title: To John Adams from Francis Dana, 14 March 1781
From: Dana, Francis
To: Adams, John



Dear Sir
Paris March 14th. 1781

This is just to acquaint you that Colo. Lawrens arrived at L’Orient on the 8th. instant in our Frigate the Alliance from Boston, and was to set off on the 10th. for this City; so that he may be hourly expected. If he has any Letters or Dispatches for us, he will doubtless bring them himself. No News of Colo. Palfrey. We fear the Shelalah is lost at Sea. I enclose a Philadelphia Newspaper of the 30th. Jany. by which I think it will appear Arnold is not doing any great things in Virginia—the old business of stealing Negroes and Tobacco, and burning defenceless habitations is their honorable employment. Jefferson proclamation will I beleive put an end to the modern paroles.

Yours affectionately
FRA DANA

